(!i.ourt of .A.ppral.s                                                                                               ·N TEXJ.\S
                       lll'tftq mt.strtct of IDrxa.s at Ill alla.s                                                                           t:!:it\tL.t!iS ?5;t.)
                        George L. Allen Sr. Courts Building                                                                                                                                  :Q~t-~~~
                        600 Commerce Street, Suite 200                                                                                   · . 2.~f t.-1/'I;R •1.4
                                                                                                                                                                                            Jg ~,..-::"'!'L           ,_
                        Dallas, Texas 75'lf.'J2
                                                                                                   , :\ i:>;
                                                                                                                                             Pt;·J S L                                      z
                                                                                                                                                                                            ::J
                                                                                                                                                                                                   1....,-=-~-
                                                                                                                                                                                                       -         PITN£Y BOWES

                                                                                       . . . .. ~ \ ;;                   \                                                                  02 1A        $            00.48°
                                                                                  ~/?- \ ....                                \                                                              0004359415    MAR 21 2014
                                                                               ~~ "                                                                                     •                   MAILED FROM ZIP CODE 75202
                                                                   ~                                              ~1
                                                            ~~~ •\<;)~~                                     ~,
                                              / /-.;.     y   ~' ~-, ~~    L
                                                                                               1-~       '1- \.\
                                                                                                               ,,,,\'\
                                                                  c:;,;~~ ·i--~                ~''~''
                                    '-~                           ~ ~0~                       ~
                                     '        ?               0                           1-').-

                                ',~~<>"-'!.<>'-V>~o             ·,~~'
                               ..                       -'\                           ,.<b
                                           ~  7
                                                    ' ....,....~,,,                     ...

                                ~ ~?~~\,<,                              ~\~'''                                           CASE: 05-13-01063-CV

  /.
-~ ..,.,
         . "'-~.....
       ·•... '                       ·:/'... ?-
                                           ~((>
                                                  ~">-<~~
                                                       -, (/) ~'''~'\
                                                                                                                         STEVE PARIS
                                                                                                                         109 ANGELINA DR.
                                     (/)1- ~~,,
                              1?~~'''
                                                                                                                         CRANDALL, TX 75114                                                                           f.1 C C
                                                                                                                                                                                                                      • •   ...~   J
                                                                                                                                                                                                                                       J   I;




                       <.:·   ,,~\''
                  ~
                                                                                                                                                                                                                                       1\
                                                                                                                                                                                                                                       -l
                                                                                                                                                                                                                                       ·i .
                                                                                                       -;:;::, J. s..~l~-~
                                                                                                        : - 1-:1; Q. -r _,_,~.:.ar:r
                                                                                                                                     l            ,,.,,,,,,11,,, I,,,,,)"''Pl'lll'llllll•l'·'ll''IJ )lllll'llll'l'h                    i \